United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 15, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-21094



                     ASTRO TECHNOLOGY, INC.,

                                               Plaintiff-Appellant,

                              VERSUS


ALLIANT TECHSYSTEMS, INC., ATK THIOKOL INC., SCOTT HYDE, and KURT
                            MILDENHALL

                                               Defendants-Appellees.



          Appeal from the United States District Court
           For the Southern District of Texas, Houston


Before GARWOOD, SMITH, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Astro Technology, Inc. (“Astro”) and its president David

Brower claim to have developed a proprietary method of using fiber

optic technology to gather data from inside solid rocket motors. In

2000, Astro formally entered into a business relationship with

defense and aerospace contractor ATK Thiokol, Inc.(“Thiokol”)1        to



     *
      Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
     1
      Thiokol has since been acquired by Alliant Techsystems,
Inc., who is also a defendant-appellee in this suit. Astro also
sued two of Thiokol’s managers, Scott Hyde and Kurt Middenhall.
explore the usefulness of Astro’s technology in Thiokol’s rocket

motors. As part of their relationship, Astro and Thiokol signed a

Proprietary   Information      Agreement   (“PIA”)   governing   the    use,

exchange, and confidentiality of their ideas.

     Thereafter, the relationship deteriorated and in 2003 Astro

sued Thiokol, alleging twelve causes of action including breach of

the PIA, misappropriation of trade secrets, fraud, and negligent

misrepresentation. On March 24, 2004, the district court dismissed

three of Astro’s claims under Rule 12(b)(6). On September 28, 2005,

the district court granted Thiokol’s motion for summary judgment on

Astro’s remaining claims, finding that Astro failed to present

evidence that raised a genuine issue of material fact. See FED. R.

CIV. P. 56(c). The court also excluded portions of the report

submitted by one of Astro’s expert witnesses, and limited David

Brower’s testimony to the subject of damages.

     Astro appeals the district court’s order granting summary

judgment and its order limiting and excluding Astro’s expert

witnesses. Having carefully reviewed the record and the parties’

briefs, and having heard oral argument, we conclude that the

district   court   committed    no   reversible   error,   and   we   AFFIRM

essentially for the reasons stated by the district court. AFFIRMED.

     Furthermore, Astro’s motion for sanctions, costs, and fees is

DENIED.




                                      2
3